            Case 1:21-cv-01287-GLR Document 1 Filed 05/25/21 Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                    DISTRICT OF MARYLAND NORTHERN DIVISION

EZIZ KURBANOV, A# 214 225 307,

     2452 Churchill Rd                            Case No. 1:21-cv-1287
     Hillsville, PA 16132

     Plaintiff,

v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

Serve: U.S. Citizenship & Immigration
       Services
       1 Capital Gateway Drive
       Camp Springs, MD 20746

ALEJANDRO MAYORKAS, Secretary of the
Department of Homeland Security,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

TRACY RENAUD, Senior Official Performing
the Duties of the Director of the United States
Citizenship and Immigration Services,

Serve: U.S. Citizenship & Immigration
       Services


                                              1
             Case 1:21-cv-01287-GLR Document 1 Filed 05/25/21 Page 2 of 7



         1 Capital Gateway Drive
         Camp Springs, MD 20746

 and,

 VALERIE TOBIAS, Director of the Pittsburgh
 Field Office of the United States Citizenship
 and Immigration Services,

 Serve: Valerie Tobias
         USCIS
         777, Penn Center East, Building 7, Penn
 Center Blvd
         Pittsburgh, PA 15235

   Defendants.


 COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’
 REFUSAL TO ADJUDICATE PLAINTIFF’S PETITION TO REMOVE CONDITIONS

        Plaintiff Eziz Kurbanov respectfully requests a hearing before this Honorable Court to

make a determination on Plaintiff’s application for removal of conditions on their lawful

permanent resident status, or alternatively requesting that this Honorable Court issue a writ of

mandamus compelling Defendants to adjudicate Plaintiff’s long-delayed application.

                                            PARTIES
        1.      Plaintiff Eziz Kurbanov is a citizen of Turkmenistan.

        2.      Eziz Kurbanov is married to a U.S. citizen named Kasaundra Bateman.

        3.      Eziz Kurbanov resides in Hillsville, PA.

        4.      Eziz Kurbanov filed an I-751 Petition for Removal of Conditions on Residence on

or about January 25, 2019. Defendants assigned Receipt Number EAC1990052920 to Plaintiff’s

case.

        5.      USCIS completed the fingerprinting and photographing of Eziz Kurbanov as part

of the processing of the pending applications.


                                                 2
               Case 1:21-cv-01287-GLR Document 1 Filed 05/25/21 Page 3 of 7



          6.      On October 27, 2020, USCIS cancelled Eziz Kurbanov’s I-751 interview. Since

then, it has not been rescheduled.

          7.      Defendants have taken no action on the pending I-751 application. The

Defendants have refused and continue to refuse to conduct an interview on the case.

          8.      Since Eziz Kurbanov filed the application with USCIS, Plaintiff has made

repeated requests to have their case finally adjudicated.

          9.      Despite numerous calls to USCIS and their attempts to prompt movement on the

case, Eziz Kurbanov’s application to remove conditions has remained pending far longer than is

reasonable.

          10.     USCIS has refused to adjudicate Eziz Kurbanov’s application in accordance with

applicable legal criteria.

          11.     Plaintiff brings this action to compel the USCIS to finally adjudicate the pending

applications as required by law.

          12.     Defendant Department of Homeland Security (hereinafter sometimes referred to

as “the DHS”) is the agency of the United States that is responsible for implementing the petition

for alien relative provisions of the law and assisting the USCIS with background and security

checks.

          13.     Defendant United States Citizenship and Immigration Services (hereinafter

sometimes referred to as “the USCIS”) is the component of the DHS that is responsible for

processing I-751 applications.

          14.     Defendant Alejandro Mayorkas, the Secretary of the DHS, is the highest ranking

official within the DHS. Mayorkas, by and through his agency for the DHS, is responsible for

the implementation of the Immigration and Nationality Act (hereinafter sometimes referred to as

“the INA”), and for ensuring compliance with applicable federal law, including the



                                                  3
            Case 1:21-cv-01287-GLR Document 1 Filed 05/25/21 Page 4 of 7



Administrative Procedures Act (hereinafter sometimes referred to as “the APA”). Mayorkas is

sued in an official capacity as an agent of the government of the United States.

          15.   Defendant Tracy Renaud, Senior Official Performing the Duties of the Director of

the USCIS, is the highest ranking official within the USCIS. Renaud is responsible for the

implantation of the INA and for ensuring compliance with all applicable federal laws, including

the APA. Renaud is sued in an official capacity as an agent of the government of the United

States.

          16.   Defendant Valerie Tobias is the Director of the USCIS Pittsburgh Field Office

and is sued only in an official capacity, as well as any successors and assigns. The Pittsburgh

Field Office has jurisdiction over I-751 applications for immigrants in Hillsville , PA, where

Plaintiff resides.    Tobias is responsible for the implantation of the INA and for ensuring

compliance with all applicable federal laws, including the APA. Valerie Tobias is sued in an

official capacity as an agent of the government of the United States.

                                     JURISDICTION AND VENUE

          17.   This Honorable Court has federal question jurisdiction over this cause pursuant to

28 U.S.C. § 1331, as it raises claims under the Constitution of the United States, the INA, 8

U.S.C. § 1101 et seq., and the APA, 5 U.S.C. § 701 et seq, in conjunction with the Mandamus

Act, 28 USC § 1361.

          18.   Venue is proper pursuant to 28 U.S.C. § 1391(e)(1) because (1) Defendants are

agencies of the United States or officers or employees thereof acting in their official capacity or

under color of legal authority; (2) no real property is involved in this action, and; (3) the

Defendants all maintain offices within this district.

                                     FIRST CLAIM FOR RELIEF
                     (Agency Action Unlawfully Withheld and Unreasonably Delayed)




                                                  4
             Case 1:21-cv-01287-GLR Document 1 Filed 05/25/21 Page 5 of 7



        For the first claim for relief against all Defendants, Plaintiff alleges and state as follows:

        19.     Plaintiff realleges and incorporate by reference the foregoing paragraphs as

though fully set out herein.

        20.     The APA requires that “[w]ith due regard for the convenience and necessity of the

parties or their representatives and within a reasonable time, each agency shall proceed to

conclude a matter presented to it.”        5 U.S.C. § 555(b).        Section 555(b) creates a non-

discretionary duty to conclude agency matters. Litton Microwave Cooking Prods. v. NLRB, 949

F.2d 249, 253 (8th Cir. 1991). A violation of this duty is a sufficient basis for mandamus relief.

        21.     The APA permits this Honorable Court to “compel agency action unlawfully

withheld or unreasonably delayed.” 5 U.S.C. § 706(1).

        22.     Plaintiff alleges that the application has been in administrative processing beyond

a reasonable time period for completing administrative processing of the I-751 application.

        23.     The combined delay and failure to act on Eziz Kurbanov’s I-751 application is

attributable to the failure of Defendants to adhere to their legal duty to avoid unreasonable delays

under the INA and the applicable rules and regulations.

        24.     There are no alternative adequate or reasonable forms of relief available to

Plaintiff.

        25.     Plaintiff has exhausted all available administrative remedies in pursuit of a

resolution of this matter, including repeatedly requesting the processing of the case with the

USCIS via phone and InfoPass appointments.

                                   SECOND CLAIM FOR RELIEF
                               (Violation of Right to Due Process of Law)

        For the second claim for relief against all Defendants, Plaintiff alleges and states as

follows:




                                                   5
             Case 1:21-cv-01287-GLR Document 1 Filed 05/25/21 Page 6 of 7



        26.     Plaintiff realleges and incorporate by reference the foregoing paragraphs as

though fully set out herein.

        27.     The right to fundamental fairness in administrative adjudication is protected by

the Due Process Clause of the Fifth Amendment to the United States Constitution. Plaintiff may

seek redress in this Court for Defendants’ combined failures to provide a reasonable and just

framework of adjudication in accordance with applicable law.

        28.     The combined delay and failure to act by Defendants has violated the due process

rights of Plaintiff.

        29.     The combined delay and failure to act by Defendants has irrevocably harmed

Plaintiff in the denial of an opportunity to claim lawful permanent resident status, as well as the

ability to sponsor family members for residence in the U.S. and in various other ways.

                                       REQUEST FOR RELIEF

        WHEREFORE, Plaintiff Eziz Kurbanov requests the following relief:

        1.      That this Honorable Court assume jurisdiction over this action;

        2.      That this Honorable Court issue a writ of mandamus compelling Defendants to

promptly complete all processing of Eziz Kurbanov’s application to remove conditions on their

lawful permanent resident status within sixty days;

        3.      That this Honorable Court take jurisdiction of this matter and adjudicate Eziz

Kurbanov’s application to remove conditions on their lawful permanent resident status pursuant

to this Court’s declaratory judgment authority;

        4.       That this Honorable Court issue a writ of mandamus compelling Defendants to

issue a green card to Eziz Kurbanov;

        5.      That this Honorable Court issue a writ of mandamus compelling Defendants to

explain to Plaintiff the cause and nature of the delay and inform Plaintiff of any action they may



                                                  6
             Case 1:21-cv-01287-GLR Document 1 Filed 05/25/21 Page 7 of 7



take to accelerate processing of the application to remove conditions on their lawful permanent

resident status;

        6.         Attorney’s fees, legal interests, and costs expended herein, pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412;

        7.         Such other and further relief as this Honorable Court may deem just and proper.



                                                                 RESPECTFULLY SUBMITTED
                                                                               May 24, 2021


                                                                         /s/ James O. Hacking, III
                                                                              James O. Hacking, III
                                                                    Hacking Immigration Law, LLC
                                                                 10900 Manchester Road, Suite 203
                                                                               St. Louis, MO 63122
                                                                                   (O) 314.961.8200
                                                                                   (F) 314.961.8201
                                                              (E) jim@hackingimmigrationlaw.com

                                                                 ATTORNEYS FOR PLAINTIFF
                                                                         EZIZ KURBANOV




                                                   7
